WR-82,736-01
                                                                       COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                       Transmitted 8/5/2015 4:17:50 PM
                                  NO. 9402JD-HC-1                        Accepted 8/6/2015 8:31:03 AM
                                                                                        ABEL ACOSTA
                        IN THE COURT OF CRIMINAL APPEALS                                        CLERK

                              OF THE STATE OF TEXAS                      RECEIVED
                                                                  COURT OF CRIMINAL APPEALS
                                                                         8/6/2015
                                                                    ABEL ACOSTA, CLERK

                     EX PARTE FREDERICK D. ERVIN , APPLICANT

************************************************************************************
   APPLICATION FOR WRIT OF HABEAS CORPUS CAUSE NO. 9402JD-HC-1 FROM THE lA
               JUDICIAL DISTRICT COURT OF JASPER COUNTY, TEXAS

*************************************************************************************
   STATE'S MOTION FOR EXTENSION OF TIME TO COMPLY WITH APRIL 15,2015 , PER
   CURIAM ORDER OF THE COURT OF CRIMINAL APPEALS OF THE STATE OF TEXAS

*************************************************************************************


                            STEVEN M. HOLLIS CRIMINAL
                            DISTRICT ATTORNEY JASPER
                                  COUNTY, TEXAS
                                   SBN : 09882750


                                  ANNE PICKLE
                     ASSISTANT CRIMINAL DISTRICT ATTORNEY
                             JASPER COUNTY, TEXAS
                                  SBN: 00791445
                                               9402JD-HC-1

                                    IN THE COU RT OF CRIMINAL
                                 APPEALS OF THE STATE OF TEXAS

                           EX PARTE FRE DERICK D. ERV IN , A PPLICAN T

************************************************************************************
                                          *
STATE'S MOTION FOR EXTENSION OF TIME TO COMPLY WITH THE APRIL 15, 2015, ORDER OF
                          THE COURT OF CRIMINAL APPEALS, STATE OF TEXAS

••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

         The State of Texas, by and through the Criminal District Attorney for Jasper County, Texas,
respectfully presents its Motion for Extension of time to compl y with this Court's April 15, 2015 ,
Order. The State of Texas respectfully shows as follows:

                                                        I.

         On Aprill5, 2015, thi s Court issued an Order directing the Trial Court to order App licant' s trial
counsel to respond to Applicant's ineffective assistance of counsel claim. This Court further ordered the
Trial Court to make findings of fact and conclusions of law as to whether trial counsel's conduct was
deficient, and , if so, whether Applicant was prejudiced. This Court further provided that the Application
would be held in abeyance until the trial court resolved the fact issues, which was to be done within 90
days of April 15 , 2015. A supplemental transcript was to be provided to this Court within 120 days of
Apri l 15,2015 .

                                                       II.

        An order was prepared and filed directing Applicant' s trial attorney to prepare and file an affidavit
responding to App licant's allegations. Applicant's attorney did prepare and file such an affidavit, but a copy
of the affidavit was not provided to the District Attorney ' s office. The District Attorney's office only
became aware of the filing of the affidavit on August 5, 2015 . The State therefore requests a th irty (30) day
extension of time for preparation of the Findings of Fact and Conclusions of Law, and for Supplementation
ofthe Clerk' s record.

                                                       III.

        The request for extens ion of time is not made for the purpose of delay, but so that justice may
be served and for the purpose of proper compliance with this Court's order.
        WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that this Motion
be granted. The State of Texas prays for any relief to which it may be entitled.

                                                       Respectfully submitted,

                                                       STEVEN M. HOLLIS
                                                       CRIMINAL DISTRICT ATTORNEY
                                                       SBN : 09882750
                                                       121 N. Austin, Room 101
                                                       Jasper, Texas 75951




                                                       (U:lt
                                                       (409) 384-4362




                                                       Anne Pickle
                                                       Assi stant Criminal District Attorney
                                                       SBN: 00791445




                                   CERTIFICATE OF SERVICE




                                                                    L
        I hereby certify that on August 5, 2015, a true and correct copy of the above and forgoing Motion
for Extension of Time was served by U.S. Mail, on Respondent here. Frederick D. Ervin, ID #
01223326, Connally Unh, 899 FM 632, Kenedy, Texas 78~



                                                       ------------------------------
                                                       Anne Pickle